DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 2 June 2017 which claims priority to PCT/EP2015/0066485 filed 17 July 2015 which claims foreign priority to FR1456975 filed 18 July 2014.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because in lines 7-8, the abstract recites “the fuselage upper sub-structure are the fuselage bottom sub-structure form” which should be corrected to “the fuselage upper sub-structure and the fuselage bottom sub-structure form”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Depeige et al. (US 2009/0230246).
- Regarding Claim 1. Depeige discloses an aircraft fuselage having a structure (102, fig. 2), considered in respect of all or part of the fuselage (102, fig. 2 illustrates an entire fuselage with parts), comprising: 
fuselage upper sub-structure (104) constituting an upper part (“upper portion” [0051]) of said fuselage (102, fig. 2 illustrates section 104 as the upper section of the fuselage), 
a fuselage bottom sub-structure (106) constituting a lower part (“lower portion” [0051]) of said fuselage (102, fig. 2 illustrates the section 106 as the lower section of the fuselage), and 
openings (206) intended for the installation of windows (“window panel” [0051]) of the fuselage (102), 

- Regarding Claim 2. Depeige discloses the aircraft fuselage according to Claim 1, wherein the at least one lintel (110) comprises: 
a lower zone (114, “fastened to these two portions by ad hoc means…there is situated a window panel….single panel” [0051]; fig. 3 illustrates the junction of 104 and 110 at 114, which is identical for the junction of 106 and 110), to which the fuselage bottom sub-structure (106) is fixed by an upper edge of the fuselage bottom sub-structure (106, fig. 3 illustrates the arrangement of the bottom sub-structure and lower zone of the lintel fixed, in the form of illustrating how the upper structure/lintel are joined), at a lower lintel edge (110), and absorbing forces of the structure of said fuselage bottom sub-structure (106, the intended use of absorbing forces of the structure is realized in joined fuselage sections); 
an upper zone (114, “fastened to these two portions by ad hoc means…there is situated a window panel….single panel” [0051]; fig. 3 illustrates the junction of 104 and 110 at 114), to which the fuselage upper sub-structure (104) are fixed by a lower edge of the fuselage upper sub-structure (104, illustrated by fig. 3), at an upper edge of the lintel (110), and absorbing forces of the structure of said fuselage upper sub-structure (104, the intended use of absorbing forces of the structure is realized in joined fuselage sections); 
a median zone (200), located between the upper zone and the lower zone (114), in which the openings are formed (“more or less at mid-height of the panel, there is provided space 204 for windows 206” [0057]), and implementing the transfer of the structural forces between the lower zone and the upper zone (114, the portions of the median zone which are not cut for windows will inherently transfer structural forces between the zones of the lintel).

- Regarding Claim 6. Depeige discloses the aircraft fuselage according to Claim 1, wherein the openings (206) arranged in a lintel (110) correspond to openings for a row of windows (fig. 2 illustrates the row of windows).
- Regarding Claim 7. Depeige discloses the aircraft fuselage according to Claim 1, wherein the at least one lintel (110) has, in cross section in a plane perpendicular to the longitudinal X axis, a curve that is similar to that of the fuselage upper sub-structure (104, fig. 3 illustrates how the lintel matches the curve of the upper structure for uniformity in the fuselage skin) and of the fuselage bottom sub-structure (106, the mating sections are illustrated for the upper structure and lintel at 114, but identical for the lintel and lower structure), in a zone of connection (114, illustrated in fig. 3) of said fuselage upper sub-structure (104) and of said fuselage bottom sub-structure (106) to said lintels (110).
- Regarding Claim 8. Depeige discloses the aircraft fuselage according to Claim 1, wherein the at least one lintel (110) has, in cross section along a plane perpendicular to the longitudinal X axis (illustrated in fig. 3), an outer surface without curvature (fig. 3 illustrates opening section 204 for the window wherein the lintel is without curvature).
- Regarding Claim 11. Depeige discloses an aircraft fuselage (102, fig. 2) resulting from an assembly of sections (104/106/110), wherein at least one section (104/106/110) comprises the features of a fuselage (102) according to Claim 1 (see claim 1).
- Regarding Claim 12. Depeige discloses an aircraft comprising a fuselage (102, fig. 2) in accordance with the fuselage (102) according to Claim 1 (see claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Depeige in view of Goetze (US 2012/0141703).
- Regarding Claim 3. Depeige discloses the aircraft fuselage according to Claim 1, wherein the fuselage bottom sub-structure (106) comprises frames (112) of the fuselage bottom sub-structure (106, fig. 2 illustrates the frames as part of the bottom sub-structure), and in which the sub-structure (104) of the fuselage upper sub-structure (104) comprises frames (112) of the fuselage upper sub-structure (104).  Depeige does not discloses wherein the frames are limited to said fuselage upper/lower sub-structure or extend slightly past lower/upper edges of the fuselage upper/lower sub-structure and are fixed to the at least one lintel in the upper/lower zone of said lintel. 
However, Goetze discloses a similar fuselage structure (1, “composite shell…fuselage” [0042], fig. 1-3) for an aircraft with a lintel (2) wherein the frames (111, “rod elements” [0042], rod elements in this instance being equivalent to frames in fuselage construction) are limited to said fuselage upper/lower sub-structure (fig. 1 illustrates the frames terminating at the upper and lower edges of the lintel, 2, of Goetze) or extend slightly past lower/upper edges of the fuselage upper/lower sub-structure and are fixed to the at least one lintel (2) in the upper/lower zone of said lintel (2, fig. 1 illustrates the construction).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the fuselage structure of Depeige to adopt the construction of Goetze to allow for weight savings in the form of less materials used which in turn would decrease fuel consumption allowing for greater flight range and flight efficiency as a result of the lessened weight of the aircraft from the adoption of the shorter frames of Goetze into the fuselage of Depeige.
- Regarding Claim 4. Depeige as modified discloses the aircraft fuselage according to Claim 3, wherein the fuselage bottom sub-structure (106) comprises moreover a stress-bearing outer cladding (“carbon fiber reinforced plastic” [0017]) of the fuselage bottom sub-structure (106), which is fixed to the lintel (110) in the lower zone of said lintel (fig. 3 illustrates the fixing of the structures at junction with 114), and/or in which the fuselage upper sub-structure (104) comprises moreover a stress-bearing outer cladding (“carbon fiber reinforced plastic” [0017]) of the fuselage upper sub-structure (104), which is fixed to the lintel in the upper zone of said lintel (fig. 3 illustrates the fixing of the structures at junction with 114).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Depeige in view of Goetze in further view of Obviousness.
- Regarding Claim 9. Depeige discloses the aircraft fuselage according to Claim 1, wherein the fuselage bottom sub-structure (106) comprises frames (112) of the fuselage bottom sub-structure (106, fig. 2 illustrates the frames), wherein the fuselage bottom sub-structure (106) comprises frames (112) of the fuselage bottom sub-structure (106, fig. 2 illustrates the frames as part of the bottom sub-structure), and in which the sub-structure (104) of the fuselage upper sub-structure (104) comprises frames (112) of the fuselage upper sub-structure (104).  Depeige does not discloses wherein the frames are limited to said fuselage upper/lower sub-structure or extend slightly past lower/upper edges of the fuselage upper/lower sub-structure and are fixed to the at least one lintel in the upper/lower zone of said lintel. 
However, Goetze discloses a similar fuselage structure (1, “composite shell…fuselage” [0042], fig. 1-3) for an aircraft with a lintel (2) wherein the frames (111, “rod elements” [0042], rod elements in this instance being equivalent to frames in fuselage construction) are limited to said fuselage upper/lower sub-structure (fig. 1 illustrates the frames terminating at the upper and lower edges of the lintel, 2, of Goetze) or extend slightly past lower/upper edges of the fuselage upper/lower sub-structure and are fixed to the at least one lintel (2) in the upper/lower zone of said lintel (2, fig. 1 illustrates the construction).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the fuselage structure of Depeige to adopt the construction of Goetze to allow for weight savings in the form of less materials used which in turn would decrease fuel consumption allowing for greater flight range and flight efficiency as a result of the lessened weight of the aircraft from the adoption of the shorter frames of Goetze into the fuselage of Depeige.  Depeige as modified by Goetze does not disclose the spacing of said frames of the fuselage bottom sub-structure being, at least locally for some frames, different from the spacing of said frames of the fuselage upper sub-structure.
However, the examiner contends that Depeige as modified by Goetze discloses the claimed invention except for the spacing of said frames of the fuselage bottom sub-structure being, at least locally for some frames, different from the spacing of said frames of the fuselage upper sub-structure.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to alter the spacing of the frames as was necessary for routing of various aircraft components or for changes in the fuselage footprint, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
- Regarding Claim 10. Depeige discloses the aircraft fuselage according to Claim 1, wherein the fuselage bottom sub-structure (106) comprises frames (112) of the fuselage bottom sub-structure (106, fig. 2 illustrates the frames), wherein the fuselage bottom sub-structure (106) comprises frames (112) of the fuselage bottom sub-structure (106, fig. 2 illustrates the frames as part of the bottom sub-structure), and in which the sub-structure (104) of the fuselage upper sub-structure (104) comprises frames (112) of the fuselage upper sub-structure (104) and the window openings (206). Depeige does not discloses wherein the frames are limited to said fuselage upper/lower sub-structure or extend slightly past lower/upper edges of the fuselage upper/lower sub-structure and are fixed to the at least one lintel in the upper/lower zone of said lintel. 
However, Goetze discloses a similar fuselage structure (1, “composite shell…fuselage” [0042], fig. 1-3) for an aircraft with a lintel (2) wherein the frames (111, “rod elements” [0042], rod elements in this instance being equivalent to frames in fuselage construction) are limited to said fuselage upper/lower sub-structure (fig. 1 illustrates the frames terminating at the upper and lower edges of the lintel, 2, of Goetze) or extend slightly past lower/upper edges of the fuselage upper/lower sub-structure and are fixed to the at least one lintel (2) in the upper/lower zone of said lintel (2, fig. 1 illustrates the construction).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the fuselage structure of Depeige to adopt the construction of Goetze to allow for weight savings in the form of less materials used which in turn would decrease fuel consumption allowing for greater flight range and flight efficiency as a result of the lessened weight of the aircraft from the adoption of the shorter frames of Goetze into the fuselage of Depeige.  Depeige as modified by Goetze does not disclose the spacing of said frames of the fuselage bottom sub-structure being, at least locally for some frames, different from a spacing of the window openings.
However, the examiner contends that Depeige as modified by Goetze discloses the claimed invention except for the spacing of said frames of the fuselage bottom/upper sub-structure being, at least locally for some frames, different from a spacing of the window openings.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to alter the spacing of the frames as was necessary for routing of various aircraft components or for changes in the fuselage footprint, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYE ABELL/
Examiner, Art Unit 3644


/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        8/11/2021